NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

THE SILVA FAMILY TRUST UTD                 )
2/15/05; ROBERT M. SILVA; and              )
NORMA SILVA,                               )
                                           )
              Appellants,                  )
                                           )
v.                                         )    Case No. 2D17-3619
                                           )
NAPLES ESTATES LIMITED                     )
PARTNERSHIP, an Oregon limited             )
partnership,                               )
                                           )
              Appellee.                    )
                                           )

Opinion filed January 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Donald E. Christopher of Baker
Donelson Bearman Caldwell &
Berkowitz, PC, Orlando, for
Appellants.

J. Allen Bobo and Jody B. Gabel of
Lutz, Bobo & Telfair, P.A., Sarasota,
for Appellee.


PER CURIAM.

              Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.